Citation Nr: 0532148	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  05-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on a need for the regular aid and attendance of another 
person or being housebound. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an evaluation in excess of 30 percent for 
a right lower extremity disability prior to May 10, 2005.

4.  Entitlement to an evaluation in excess of 40 percent for 
a right lower extremity disability beginning May 10, 2005.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The RO increased the 
appellant's right lower extremity disability evaluation 
during the pendency of the appeal, from 30 percent to 40 
percent, effective from May 10, 2005; however, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 he submitted in June 2004.  In an April 2005 
written statement, the appellant asked that his requested 
Board hearing be a videoconference hearing.  However, in 
August 2005, the RO received a written statement from the 
appellant asking that his hearing request be cancelled.  
Therefore, as there is no current outstanding hearing 
request, the case is ready for appellate review.

On November 2, 2005, a Deputy Vice Chairman of the Board 
ruled favorably on the motion to advance this case on the 
docket based on a finding of good cause, namely the advanced 
age of the appellant.  38 C.F.R. § 20.900(c).

The issues of entitlement to an evaluation in excess of 30 
percent for a right lower extremity disability prior to May 
10, 2005, and entitlement to an evaluation in excess of 40 
percent for a right lower extremity disability beginning May 
10, 2005, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The appellant is unable to ambulate without the use of a 
wheelchair or without the supervision of another person and 
appears unable to protect himself from the hazards and 
dangers of his daily environment due to service-connected 
disability.

2.  The appellant did not have a deviated septum at his entry 
into service; he had a right deviated septum at separation.

3.  The appellant has sleep apnea that has been linked by 
competent medical evidence to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation (SMC) based 
upon the appellant's need for the regular aid and attendance 
of another person have been met.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) 
(2005). 

2.  The criteria for the establishment of service connection 
for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

In this case, VA's duties have been fulfilled.  Based on the 
grant of special monthly compensation and service connection 
benefits by the Board's decision herein, it is concluded that 
appellant and his representative had sufficient notice of the 
type of information and evidence needed to support said 
claims.  Therefore, the Board concludes that the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it applies, has been satisfied with respect to said 
special monthly compensation benefits and service connection 
for sleep apnea issues on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Aid and attendance claim

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The evidence does not reveal that the appellant is a patient 
in a nursing home or that he is blind or nearly blind for 
special monthly compensation purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c)(3).

In making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The appellant's claim of entitlement to SMC based upon the 
need for aid and attendance is sufficiently substantiated in 
the record.  The appellant has provided evidence, and the 
reports of VA examinations beginning early in 2003 include 
sufficient information for an informed determination.  The VA 
doctor who examined the appellant in March 2003 commented on 
the appellant's functional loss attributed to the service-
connected disability of the right lower extremity.  The 
examiner stated that the appellant came in a wheelchair and 
that he was limping when he tried to walk a few steps using a 
cane and that he could not get up the step to get on the 
examining table.  

The appellant underwent a VA aid and attendance examination 
in October 2004; he reported that he needed help to get out 
of bed and to be positioned into his wheelchair.  He said 
that he was unable to get out of the house without 
assistance.  The appellant was not certain that he could 
protect himself from the hazards and dangers of daily living.  
He said that he could not ambulate because of right lower 
extremity weakness, numbness and loss of power.  On physical 
examination, the appellant was unable to stand.  The examiner 
stated that the appellant was wheelchair-bound.  The 
appellant was unable to bend the right knee even with 
assistance.  Weakness and numbness of the right leg were 
noted, as well as poor balance and an inability to transfer 
from bed to chair without assistance.

VA treatment records dated between March 2003 and September 
2004 demonstrate a steady decline in the appellant's ability 
to ambulate.  In March 2003, it was noted that he had 
difficulty ambulating because of damage to the nerves in the 
right lower extremity.  He was walking without a cane, but 
with some difficulty.  In September 2003, the appellant was 
ambulating with a cane and he demonstrated weakness in the 
lower extremities.  By March 2004, the appellant was using a 
four-wheel walker.  In September 2004, the appellant's gait 
was slow and his forward impulsion was halted.  He could 
ambulate with assistance.  

In November 2004, the RO issued a rating decision in which 
the appellant was granted special monthly pension benefits 
based on a need for the regular aid and attendance of another 
person.  The effective date for that benefit was June 8, 
2004.

A December 2004 VA social work note indicates that the 
appellant was dependent in his activities of daily living and 
instrumental activities of daily living because of his 40 
percent leg disability.  The appellant was assessed as being 
in need of home health agency services.

The appellant underwent a VA neurological examination in May 
2005; his wife was described as providing all care for him.  
On physical examination, the appellant could not get out of 
his wheelchair.  There was total loss of sensation in the 
right lower extremity.  The motor function was zero.  The 
range of motion of the right lower extremity could not be 
tested because there was no possible passive or active range 
of motion in any plane.  The diagnoses were paralysis with 
ankylosis of the right lower extremity from the hip to the 
toes and peripheral neuropathy with loss of sensation of the 
entire right lower extremity involving the right femoral 
nerve.

The medical evidence of record, viewed liberally, does not 
rule out that the appellant's need for assistance in his 
activities of daily living and to protect himself from the 
hazards and dangers of daily living is a result of the 
service-connected disability of the right lower extremity, 
even though other disorders  were noted.  Liberally 
interpreting these reports, in particular the December 2004 
social work note and the May 2005 examination report, would 
support the conclusion that the appellant requires assistance 
to protect him from the hazards of his daily environment and 
to assist him in activities of daily living as a result of 
the service-connected disability of the right lower 
extremity.  There is ample evidence of the character of his 
right leg functional deficits that would seem to support the 
nonmedical assertions regarding a need for aid and 
attendance.  That the appellant's right leg disability has 
resulted in difficulties in bathing, walking, transfer from 
bed to chair and other self-care needs is noted in the 
medical evidence.  This evidence is highly probative as the 
clinicians undoubtedly were aware of the impairment from all 
the other medical conditions noted in the record.  In 
addition, the specific activities requiring assistance were 
identified.

It is obvious that the appellant requires assistance in major 
aspects of daily living and VA clinicians have noted his 
various difficulties due appreciably to the service-connected 
right lower extremity disability.  The benefit of the doubt 
rule is applicable here since there is not a preponderance of 
negative evidence against the claim.  Whatever can be brought 
against the claim from the VA examinations or other 
examination reports of record is equaled by the documented 
impairment from the right lower extremity disability.  The 
record does not contain an examination report that indicates 
that the appellant's need for aid and attendance is not 
related to his right leg disability.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular aid and attendance are set forth 
in 38 C.F.R. § 3.352(a).   The enumerated factors need not 
all be present, but at least one must exist to establish 
eligibility.  From the examinations that include references 
to a need for assistance there is ample support to find that 
the veteran requires assistance in major aspects of self-care 
on account of a service-connected disability.  The evidence, 
viewed liberally, shows appreciable physical impairment of a 
degree from the service-connected disability that would 
reasonably require another person to assist him in daily 
self-care tasks.  Complete helplessness is not required to 
establish entitlement, nor does the need for assistance have 
to be constant; only a regular need is required.  

In summary, the appellant has been found to have significant 
service-connected physical impairment that has resulted in an 
impaired ability to perform daily self-care tasks and to 
protect himself from his daily environment.  For example, it 
is not clear that he would be able to flee a nighttime house 
fire.  38 C.F.R. §§ 3.350(b), 3.352(a).  Therefore, the 
appellant is entitled to special monthly compensation based 
on the need for regular aid and attendance.

In view of the action taken on the issue of special monthly 
compensation benefits based on the need for regular aid and 
attendance, the issue of special monthly compensation 
benefits based on being housebound is moot as it constitutes 
a lesser included benefit.  See 38 U.S.C.A. §§ 1114(l), 
1114(s).

B.  Service connection claim

Essentially, the appellant argues that he has sleep apnea 
that is the result of his active military service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the evidence of record 
supports a grant of service connection for sleep apnea.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an inservice event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In a decision issued in February 1987, the Board granted a 10 
percent evaluation for the appellant's nasal disability based 
on the presence of nasal obstruction and stated that the 
appellant's nasal obstruction was traumatic in nature, 
"specifically resulting from the surgery in service, which 
most notably included repeated nasal cautery and a dissection 
of the right nasal septum membrane."  The Board noted that 
"no deviation of the nasal septum was observed at the time 
of entrance into military service, but an obstruction due to 
a right deviation was observed at his separation 
examination."  

The appellant underwent a VA examination in November 2001; 
the examiner cited an April 2001 sleep study report that 
included a diagnosis of moderate to severe obstructive sleep 
apnea.  After examining the appellant, the doctor opined that 
the appellant's nasal obstruction was due to the deviated 
septum and that the sleep apnea was secondary to the nasal 
obstruction.

The appellant underwent another VA examination in January 
2002; he complained of increasing difficulty breathing 
through his nose.  Physical examination revealed 100 percent 
obstruction to the right nasal cavity.  The examiner stated 
that the appellant had sleep apnea.  In a March 2002 
addendum, the examiner opined that the appellant's previous 
nasal surgery had aggravated his sleep apnea condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  Service connection may be awarded for 
a disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (the language of 
38 C.F.R. § 3.310 requires consideration of whether service-
connected disability has made the claimed disability 
chronically worse, even if the service-connected disability 
did not cause the claimed disability).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Given that the appellant did not 
have a deviated septum at his entry into service, that he did 
have a right deviated septum at separation, that VA doctors 
have linked his current sleep apnea to his nasal obstruction 
and that he has been in receipt of VA disability benefits for 
right nasal obstruction, entitlement to service connection 
for sleep apnea is therefore warranted.


ORDER

Special monthly compensation benefits by reason of the need 
for regular aid and attendance of another person are granted, 
subject to controlling regulations governing the pa yment of 
monetary benefits.

Service connection for sleep apnea is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

The appellant underwent a VA examination of his right leg in 
connection with his increased rating claim in May 2005.  The 
examiner rendered a diagnosis of paralysis with ankylosis of 
the right hip, knee, ankle and toes.  The examiner also found 
that the appellant's motor function was zero in the right 
leg.  However, the examiner did not specify whether the 
ankylosis was causally related to the service-connected right 
leg paralysis.  Furthermore, the examiner did not specify 
whether the ankylosis observed was favorable or unfavorable; 
nor did the examiner specify at what point, in degrees, each 
joint was ankylosed in the pertinent plane of motion.  

Although further delay of this matter will regrettably 
result, the clinical record is not clear to render an 
informed decision as to the remaining claims.  Specifically, 
the medical evidence of record does not provide all of 
current objective neurological findings that are necessary 
for an adequate evaluation of the appellant's right leg nerve 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8521, 8522, 8523, 8524, 8525, 8527.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
right leg nerve disability since 2002, 
not already provided.  After obtaining 
the appropriate signed authorization for 
release of information from the 
appellant, the RO should make reasonable 
efforts to contact the medical care 
providers, and obtain any medical or 
treatment records not presently of 
record.  

2.  After the above development is 
completed, the RO should arrange to have 
the appellant's claims file reviewed by 
the VA physician who examined the 
appellant in May 2005; if not available, 
another physician may accomplish the 
review.

The reviewer should examine the entire 
claims file and provide opinions on the 
following questions:

      a. Which nerves are affected by the 
service-connected disability and what is 
the nature and degree of any functional 
impairment caused by such disability, as 
opposed to that caused by other non-
service-connected or non- neurologic 
conditions? 
      
      b. Is the ankylosis of each right 
lower extremity joint etiologically 
related, whether directly or by 
aggravation, to the service-connected 
paralysis?

(If deemed necessary, an examination 
should again be conducted to answer these 
questions.) 

The examiner should provide a complete 
rationale for all conclusions reached.  
The reviewer should describe all 
symptomatology due to the appellant's 
service-connected right leg nerve 
disability.  The reviewer is asked to 
explain the meaning of any abnormal 
results that are obtained.  The reviewer 
must distinguish findings related to the 
service-connected right leg nerve 
disability and those related to non- 
service-connected and non-neurologic 
conditions, if any.  The reviewer is also 
asked to explain how any abnormal finding 
classifies the appellant as having mild, 
moderate, moderately severe, or severe 
incomplete paralysis or complete 
paralysis with respect to the service-
connected right leg nerve disability.

The reviewer is further requested to 
explain in detail what limitation of 
motion or limitation of function is 
caused by the right leg nerve disability 
and what limitation of motion or 
limitation of function is caused by non- 
neurologic conditions, if any.  The 
reviewer is requested to report whether 
the appellant has ankylosis due to the 
service-connected right leg nerve 
disability, and, if so, whether that 
ankylosis is favorable or unfavorable.  
The point, given in degrees, at which 
each joint is ankylosed in the pertinent 
plane of motion must be given.

3.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.321.  All relevant evidence 
of record and all applicable Diagnostic 
Codes should be addressed.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


